Attachment to Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Applicants’ amendment and response of 10/30/2020 are acknowledged. Claims 1, 6, 10, 12, 16 have been amended. New claim 21 has been added. 

Status of Claims
3.    Claims 1-21 are pending in this application. Claims 1, 6, 10, 12, 16 have been amended. New claim 21 has been added. Claims 1-9 and new claim 21 are under consideration. Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/19/2020. 
Declaration Under 37 C.F. R.  § 1.132
4.   Declaration of Dr. Helen Zgurskaya under 37 C.F. R.  § 1.132 of 10/30/2020 is acknowledged. The declaration under 37 CFR 1.132 filed 10/30/2020 is sufficient to overcome the rejection of claims 1-5  based upon 35 U.S.C. 103 as being un-patentable over Niedzwiecki et al. in view Sokol et al. and Tikhonova et al.  and rejection of claims 1, 6-9 under 35 U.S.C. 103 as being unpatentable over Niedzwiecki et al. in view Sokol et al.;  Krewinkle et al. and Tikhonova et al.  
The affidavit states that the Office Action goes on to state:
       ” The combination of familial' elements according to known methods is likely to be obvious when it does no more than yield predictable results'. It is well known to combine exchange pore mutated genes or proteins for better antibiotic permeability in bacteria which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to one of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results." (p. 10, lines 16-21).
The affidavit further states that: 

         There is no teaching in the cited references that the OrhA nanopore has anything to do with uptake or efflux of antibiotic drugs into the bacterium, thus there is no predictability that an QrbA nanopore modified in the manner of Niedzwiecki would have an enhanced permeability or be more susceptible to an antibiotic. The examiner has provided no basis for his assertion of the predictability of this effect. In conclusion, given the factual evidence that I've pointed to above, it is clear that there is no reasonable or predictable basis for rejecting the pending claims as obvious over Niedzwiecki taken with Sokol and Tikhonova, or over Niedzwiecki, Sokol, and Tikhonova taken with 
Krewinkle. 
      This has been found persuasive and therefore the rejections have been withdrawn as following.
Rejections Withdrawn
Claim Rejections - 35 USC § 103
5.      Rejection of claims  1-5  under  35 U.S.C. 103 as being un-patentable over Niedzwiecki et al. in view Sokol et al. and Tikhonova et al. is withdrawn in view of applicants’ amendment and declaration of Dr. Helen Zgurskaya  Under 37 C.F. R.  § 1.132 of 10/30/2020.
6.      Rejection of claims  1, 6-9 under 35 U.S.C. 103 as being un-patentable over Niedzwiecki et al. in view Sokol et al.;  Krewinkle et al. and Tikhonova et al.  is withdrawn in view of applicants’ amendment and declaration of Dr. Helen Zgurskaya Under 37 C.F. R.  § 1.132 of 10/30/2020. 

EXAMINER’S AMENDMENT
7.      Authorization for this examiner’s amendment was given in an interview with Steven L. Highlander reg# 37642  on 1/22/2010. 
.

Allowable Subject Matter
8.      Claims 1-9 and 20 are  allowed. The claims renumbered 1-10 respectively.
The following is an examiner’s statement of reasons for allowance: 
The amended claims are drawn to:
      A pore-modified mutant of a Gram-negative bacterium, the pore-modified mutant comprising an outer membrane comprising at least one modified OrbA nanopore absent an N-terminal plug domain and absent four external loops, wherein the outer membrane has an enhanced permeability to an antibiotic which is greater than an outer membrane permeability to said antibiotic in a strain of the Gram-negative bacterium comprising a wild-type OrbA nanopore. 
The claims are free of prior art. The closest prior art Niedzwiecki et al. (Biophysical Journal, vol. 103, pp. 2115-2124 November 2012) in view Sokol et al. (Infection and Immunity ,vol.68, pp 6554-6560, 2000) and Tikhonova et al. (Journal of Bacteriology vol. 184, no. 23, 2002), ( art of record) fail t anticipate or make obvious the amended claims.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
January 24, 2021



/JANA A HINES/Primary Examiner, Art Unit 1645